Citation Nr: 1020838	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-15 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1995 to December 1995 and from February 2003 to 
April 2004.  He served in the Southwest Asia theater of 
operations during the Persian Gulf War for April 2003 to 
March 2004.  In between his periods of active duty, the 
Veteran served in the United States Army Reserves, presumably 
with various periods of active duty for training (ACTDUTRA) 
and inactive duty for training (INACTDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Veteran requested a hearing before a Veterans Law Judge 
at his local RO in his May 2008 substantive appeal on a VA 
Form 9.  One was scheduled for November 2009, but the Veteran 
withdrew his request the day prior to the hearing in a 
telephone call to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
the Veteran's claims of entitlement to service connection for 
a left shoulder disability and a left ankle disability must 
be remanded for additional development.  Such remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.

VA has a duty to assist the Veteran in developing his claim.  
This duty includes providing a medical examination or 
obtaining a medical opinion when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  
Once VA undertakes the effort to provide an examination with 
respect to a claim of entitlement to service connection, 
whether or not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  Where a medical examination 
does not contain sufficient detail to decide a claim on 
appeal, the Board thus must return it as inadequate.  Hayes 
v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2 (2009).

Service treatment records reflect that the Veteran sought 
treatment for left shoulder and left ankle problems during 
active duty.  He complained of left shoulder and left arm 
pain, as well as the inability to close his left hand, due to 
a cement block being dropped on his shoulder in an undated 
record.  Upon physical examination, the Veteran was diagnosed 
with a contusion of the left elbow.  The Veteran twisted his 
left ankle during field training in the line of duty in early 
April 2003.  After physical examination and X-rays, he was 
diagnosed with a mild left ankle sprain.  Later treatment 
records dated in April 2003 note that this condition had 
resolved.  However, the Veteran again sought treatment for 
left ankle problems in June 2003.  He was diagnosed with left 
ankle instability upon physical examination.

The Veteran also was afforded a VA general medical 
examination in July 2006.  The examiner received a detailed 
history from the Veteran regarding his left shoulder and left 
ankle problems during his active duty in Iraq, as reflected 
above, and continuous problems subsequent thereto.  She also 
noted the Veteran's current symptomatological complaints with 
respect to these body parts and assessed their appearance and 
range of motion.  Based upon this information, the examiner 
diagnosed the Veteran with status post torn supraspinatus 
tendon of the left shoulder with degenerative arthritis in 
the acromioclavicular joint and status post severe strain and 
dislocation of the left ankle with torn talofibular ligament.  
She did not, however, render opinions regarding the etiology 
of these disabilities.  The Board cannot adequately 
adjudicate the Veteran's claims without such opinions.  

In view of the fact that the Veteran has documented injuries 
sustained to the left shoulder and ankle during service in 
2003, just three years prior to significant pathology 
described in 2006, a remand to the RO is necessary under the 
circumstances of this case so that the Veteran can be 
afforded another medical examination in which medical 
opinions regarding the etiology of his left shoulder and left 
ankle disabilities can be rendered.

The Veteran is hereby notified that it is his responsibility 
to cooperate in the development of his claims, to include 
reporting for any scheduled examination.  He is further 
notified that the consequences of failure to report for a VA 
examination without good cause include adjudication of his 
clams based on the evidence of record, whether or not this 
evidence is inadequate.  38 C.F.R. § 3.655 (2009).

VA's duty to assist the Veteran in the development of the 
claim also includes making reasonable efforts to help the 
Veteran procure pertinent records, whether or not they are in 
Federal custody.  See 38 U.S.C.A. § 5103A(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c) (2009).  Here, the claims 
file reveals that there may be relevant treatment records 
regarding the Veteran's claims which have not been obtained.

Treatment records from VA facilities in and around Mountain 
Home, Tennessee, dated from March 2006 to February 2007 have 
been associated with the claims file.  These records reflect 
that the Veteran has received ongoing treatment for his left 
shoulder and left ankle problems from VA.  However, no VA 
treatment records dated after February 2007 are currently 
before the Board.  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  A remand thus is necessary so that the 
Veteran's treatment records from VA facilities in and around 
Mountain Home, Tennessee, dated after February 2007 may be 
requested and obtained.

A May 2006 VA treatment record reflects that the Veteran was 
seen for a rehabilitative evaluation regarding his left ankle 
problems.  He indicated that he was "being followed" by an 
outside orthopedist for these problems.  A VA treatment 
record dated later in May 2006 further notes that the 
Veteran's left ankle and left shoulder problems were co-
managed by an orthopedist and a doctor in Morristown, 
Tennessee.  However, no treatment records dated in or around 
2006 from a private orthopedist or doctor in Morristown, 
Tennessee, are currently before the Board.  A review of the 
claims folder does not reveal that the Veteran has been 
requested to supply such records or provide contact 
information and authorization so that VA may obtain them on 
his behalf.  Fulfillment of VA's duty to assist requires that 
the RO make these requests on remand because the records are 
potentially relevant to the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate 
with the claims file the Veteran's 
treatment records from VA facilities in 
and around Mountain Home, Tennessee, 
dated after February 2007.  All 
attempts to obtain these records must 
be documented in the claims file.  If 
no such records exist, the claims file 
shall be documented accordingly.

2.  Contact the Veteran and request 
that he identify the names, addresses, 
and approximate dates of treatment for 
his orthopedist and doctor from 
Morristown, Tennessee.  Request that 
the Veteran provide his treatment 
records from these healthcare providers 
to VA or authorize VA to obtain such 
records on his behalf.  All contact 
with the Veteran and all attempts to 
obtain these records on the Veteran's 
behalf must be documented in the claims 
file.  Any treatment records received 
shall be associated with the claims 
file.

3.  Review the Veteran's claims file 
and undertake any additional 
development indicated.  This may 
include obtaining and associating with 
the claims file, after securing any 
necessary proper authorization, 
additional pertinent records identified 
by the Veteran during the course of 
this remand.  This may also include, if 
necessary, obtaining the Veteran's 
entire service personnel records from 
an appropriate agency to determine the 
precise dates of his ACTDUTRA and 
INACTDUTRA service.

4.  After completion of the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination 
to determine the location, nature, 
extent, onset, and etiology of any left 
shoulder disability and any left ankle 
disability found to be present.  The 
claims file shall be made available to 
and reviewed by the examiner.  The 
examiner shall note such review, and 
identify important information gleaned 
therefrom, in an examination report.  
All indicated studies deemed necessary 
shall be performed, and all findings 
shall be reported in detail.  The 
examiner shall comment on any lay 
evidence, including that which may have 
been submitted by the Veteran, 
regarding the onset and continuity of 
his left shoulder and left ankle 
symptoms and describe the evidence of 
all such symptomatology.  If a left 
shoulder and/or left ankle disability 
is diagnosed, the examiner shall opine 
as to whether it is at least as likely 
as not (a 50 percent or greater 
probability) that the disability had 
its onset during service, was 
permanently aggravated by service, or 
otherwise is related to service.  The 
rationale for all opinions expressed 
shall be provided in a legible report.

5.  Readjudicate the Veteran's claim.  
If the benefit sought on appeal is not 
granted, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

